Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered May 14, 2003, convicting defendant, after a jury trial, of rape in the first degree (two counts), rape in the second degree, sodomy in the second degree, sexual abuse in the first degree (three counts), sexual abuse in the second degree (five counts), and endangering the welfare of a child (two counts), and sentencing him to an aggregate term of 15 years, unanimously affirmed.
Defendant’s challenge to the legal sufficiency of the evidence supporting the first-degree rape convictions is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The victim’s testimony established all the elements of the offense, including penetration (see e.g. People v Collins, 166 AD2d 270, 271 [1990], lv denied 76 NY2d 1020 [1990]).
The court properly excluded evidence containing multiple levels of hearsay. Since defendant offered hearsay in oral form and did not offer any documents, his reliance on the business records exception is misplaced. In any event, defendant could not have been prejudiced because the evidence he sought to introduce had no exculpatory value.
We have considered and rejected defendant’s remaining argument. Concur—Mazzarelli, J.P., Andrias, Nardelli, Catterson and DeGrasse, JJ.